Citation Nr: 0021714	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  99-07 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of whether the appellant became permanently 
incapable of self-support prior to age 18.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant and his mother



ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from July 1951 to March 1954.  
The appellant, the veteran's son, was born on October [redacted], 
1957.  The veteran died on April [redacted], 1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1998 rating decision from the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which found that new and material evidence, adequate to 
reopen the claim for permanent incapacity for self-support of 
the appellant, had not been submitted.  


FINDINGS OF FACT

1. By decision dated in January 1996, the RO denied the 
appellant's claim for a finding of permanent incapacity 
for self-support.  The appellant was properly notified of 
that decision, and he did not perfect a timely appeal.

2. The evidence received subsequent to the January 1996 RO 
decision is not cumulative or redundant, bears directly 
and substantially upon the specific matter under 
consideration, and must be considered to fairly decide the 
merits of the appellant's claim.

3. The appellant, son of the deceased veteran, was born in 
October 1957; his 18th birthday was in October 1975.

4. The veteran died in April 1995 and had been rated totally 
disabled since July 1964.  

5. There is insufficient evidence to conclude that the 
appellant was permanently incapable of self-support at or 
before he attained the age of 18.


CONCLUSIONS OF LAW

1. New and material evidence having been presented, the 
appellant's claim for a finding of permanent incapacity 
for self-support is reopened.  38 U.S.C.A. § 5108 (West 
1991), 38 C.F.R. § 3.156(a) (1999).

2. The criteria for entitlement to benefits on behalf of the 
appellant on the basis of permanent incapacity for self-
support before attaining the age of 18 are not met.  38 
U.S.C.A. §§ 101, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.356 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

By letter, dated in March 1976, the appellant's mother (the 
veteran's ex-spouse) reported that the appellant had polio at 
age two, and would be graduating from high school in May 1976 
with plans to continue on to college in the fall.  She noted 
that the appellant continued to wear braces on one leg.  In 
April 1976, the appellant's mother reported that the 
appellant was 18 years old and had not been employed due to 
his handicap.  

By letter, dated in April 1990, the veteran's physician 
requested that the appellant be appointed as the veteran's 
legal guardian.  By letter dated in May 1990, the appellant 
stated that the veteran was hospitalized and had named the 
appellant as his guardian.  The appellant was caring for the 
veteran's financial obligations.  Records in 1994 indicate 
that the veteran's sister had become his guardian.  

In February 1995, the appellant was seen by L.F.B., M.D., on 
a neurological consultation due to gait difficulties.  The 
physician noted that the appellant had a diagnosis of 
poliomyelitis since age two and developed left side paralysis 
and right leg weakness.  The appellant reported that he used 
to wear braces, but had not worn them for the previous 15 
years.  The physician reported that the appellant had 
completed three years of college and had last worked in 1994.  

In an "Application for Dependency and Indemnity 
Compensation," received in May 1995, the appellant's mother 
stated that the appellant had been unemployed "for years," 
and that she provided all of the appellant's support, food, 
clothing, and shelter.  

By rating decision in January 1996, the RO found that 
permanent incapacity for self-support had not been 
established.  The appellant filed a notice of disagreement to 
this decision in August 1996, and a statement of the case was 
issued in September 1996.  An appeal consists of a timely 
filed notice of disagreement in writing and, after 
a statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (1999).  
A substantive appeal must either indicate that the appeal is 
being perfected as to all issues addressed in the statement 
of the case, or must specifically identify the issues 
appealed.  38 C.F.R. § 20.202 (1999).  A substantive appeal 
must be filed within 60 days from the date that the agency of 
original jurisdiction mailed the statement of the case to the 
appellant, or within the remainder of the 1-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later.  38 C.F.R. 
§ 20.302(b) (1999).  Therefore, to timely perfect his appeal, 
the appellant needed to submit a substantive appeal prior to 
January 1997.  The record contains no submission by the 
appellant within this period, which could be found to be a 
substantive appeal on the instant issue.  A VA Form 9 was 
received in November 1997, well beyond the limitations 
period.  As the appellant failed to perfect an appeal to the 
January 1996 RO, it is final as to evidence of record at the 
time.  38 U.S.C.A. § 7105(c) (West 1991 & Supp. 2000); 38 
C.F.R. § 20.1103 (1999).  

The appellant filed a request to reopen his claim for a 
finding of permanent incapacity for self-support in March 
1998.  The evidence, submitted since the final RO decision in 
January 1996, includes medical treatment records, statements 
from the appellant and his mother, and testimony at a hearing 
by the appellant and his mother.  

The record contains treatment records, dated from June 1965 
to March 1972, noting treatment for the appellant's leg 
weakness and paralysis due to polio.  The record also 
contains treatment records from P.R.Z., M.D., dated in 
January and May 1996.  The appellant reported weakness in 
both lower extremities.  Dr. P.R.Z. provided an impression of 
post-polio with marked quad weakness.  The physician did not 
note any other significant abnormalities and noted that the 
appellant had gotten by without bracing and would probably 
not choose to do so in the near term.  Dr. P.R.Z. reported 
that the appellant had been under continuous if somewhat 
episodic care since occurrence of polio as a child.  He 
indicated that the condition was static and would not get any 
better.  

On a VA Form 9, received in December 1997, the appellant 
reported that he was receiving a child monthly benefit from 
the United States Office of Personnel Management (OPM) 
annuity program.  An April 1997 letter from OPM noted that 
the appellant's mother was his representative payee.  

At a hearing before an RO hearing officer in March 1999, the 
appellant testified that he had polio since the age of 22 
months and he drew benefits as a helpless child on the 
veteran's civil service retirement.  Transcript, p. 2.  The 
appellant stated that the job noted by Dr. L.F.B. was as an 
election clerk on election days and not a full-time position.  
Transcript, p. 3.  The appellant reported that he had full 
time employment as a dispatcher from June 1984 to July 1987, 
but left as "there was no where to go or grow."  
Transcript, p. 4.  He also worked part-time for the newspaper 
in telemarketing from December 1987 to November 1988, and 
full-time as a community living instructor from March 1989 to 
February 1990.  Transcript, p. 5.  Since that time, the 
appellant was employed in a one-day a week position by an 
employment agency.  Transcript, p. 6.  The appellant stated 
that he graduated from high school and attended college.  He 
reported that he basically had a normal childhood with 
physical limitations.  Transcript, pp. 6-7.  During the 
hearing the appellant was in a wheelchair, due to breaking 
his leg, but expected to recover and return to walking with 
his leg braces.  Transcript, pp. 7-8.  

In an April 1999 letter, the appellant's mother reported that 
the appellant contracted polio at 22 months of age.  She 
stated that the appellant attended mainstream schools, except 
for a brief period, when the appellant had to attend a school 
for "handicapped children," due to an inability to maneuver 
the stairs at his private school.  She reported that the 
appellant was unable to do any type of work, even during high 
school, and was only able to find menial employment for short 
periods of time after college.  

In an August 1999 letter, the appellant stated that he was 
unable to stand for more than an hour or sit in a given 
position for more than an hour due to pain as a residual of 
his polio.  The appellant submitted a letter stating that he 
had been employed at his county's election office twelve 
times between 1987 and 1996, but never as a permanent 
employee.  The appellant provided a list of 14 employers from 
December 1977 to May 1993, none longer than three years.  


II. Analysis

When a claim is denied by the RO and no timely appeal is 
filed, the claim, generally, may not thereafter be reopened 
and granted and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7105(c) (West 1991).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been denied, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

When an appellant seeks to reopen a claim based on additional 
evidence, the Board must perform a three-step analysis.  
First, the Board must determine whether the evidence is "new 
and material."  If the Board determines that the appellant 
has produced new and material evidence, the claim is reopened 
and the Board must then determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a).  Finally, 
if the claim is well grounded, the Board must evaluate the 
merits of the appellant's claim in light of all the evidence, 
after ensuring that the duty to assist has been fulfilled 
under 38 U.S.C. § 5107(b).  Elkins v. West, 12 Vet. App. 209 
(1999) (en banc).

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1336  (Fed. Cir. 1998).  

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed.  In 
addition for the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
However, this presumption does not apply in the adjudication 
of a well-grounded claim.  See Robinette v. Brown, 8 Vet. 
App. 69, 75 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

In the instant case, the RO denied the appellant's claim by 
rating decision in January 1996.  The evidence submitted 
since that time includes medical treatment records and 
statements and testimony from the appellant and his mother.  
The medical records report findings already of evidence prior 
to the RO's January 1996 decision - that the appellant 
developed polio as a child and continued to have weakness in 
his legs and used leg braces.  However, the statements and 
testimony of the appellant and his mother are both new, in 
that they were not previously considered by the RO, and 
material, in that they provide a more complete picture of the 
appellant's employment, education, and disability history.  
Therefore, the Board must proceed to consideration of the 
appellant's claim on the basis of all evidence of record.  

The appellant has filed a claim seeking Dependency and 
Indemnity Compensation benefits based on the veteran's death.  
Such benefits are available only to certain survivors of 
deceased veterans.  38 U.S.C.A. § 1310 (West 1991).  With 
certain exceptions, children of a veteran do not qualify as 
legally valid claimants for Dependency and Indemnity 
Compensation benefits after they have attained the age of 18.  
38 U.S.C.A. § 101(4)(A).  The appellant was born in 1957; he 
is currently more than 40 years of age.

A child, for the purposes of entitlement to VA benefits, 
includes an unmarried person who, "before attaining the age 
of eighteen years, became permanently incapable of self- 
support."  38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. § 
3.57(a)(1)(ii).  The accompanying regulation, 38 C.F.R. § 
3.356, similarly provides that a person may qualify as a 
"child," if he or she is "shown to [have been] permanently 
incapable of self-support by reason of mental or physical 
defect at the date of attaining the age of 18 years."  38 
C.F.R. § 3.356(a).  This requires an initial determination as 
to the claimant's condition at the delimiting age.  If the 
claimant is shown to have been capable of self-support at 18, 
the Board need go no further.  Dobson v. Brown, 4 Vet. App. 
443, 445 (1993).

The appellant was diagnosed with polio at 22 months of age 
and continues to experience lower extremity weakness and the 
use of braces on his lower extremities due to this 
disability.  There is no question in the record that the 
appellant suffers from a serious disability, requiring 
ongoing medical treatment and surgical procedures, and has 
done so since childhood.  However, the mere existence of a 
disability is not enough to establish entitlement.  Prior to 
age 18, the appellant attended a mainstream high school and 
continued on to college.  Although the appellant was being 
supported by his mother throughout high school, such does not 
establish that the appellant was permanently incapable of 
self-support, but only that he was a minor continuing to be 
supported by his parent through high school and college.  
Further, the Board notes that the appellant has obtained 
employment as an adult, as the appellant provided a list of 
14 positions held since 1977 (when the appellant was 20 years 
old).  At the hearing, the appellant did not report that any 
of his employment was terminated due to his disability, but 
due to a lack of promotional opportunities.  The record 
contains no competent evidence that the appellant was 
permanently incapable of self-support prior to the age of 18.  
None of the medical records of evidence contain an opinion 
that the appellant was unable to support himself due to his 
disability.  The Board finds that although the appellant was 
diagnosed and treated for polio prior to his 18th birthday, 
the evidence preponderates against a finding that the 
appellant was permanently incapable of self-support prior to 
his 18th birthday.  



ORDER

Entitlement to VA benefits based on the permanent incapacity 
of the appellant for self-support prior to attaining the age 
of 18 is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

